Name: Commission Regulation (EEC) No 201/80 of 25 January 1980 on arrangements for imports into the Community of certain textile products originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/ 14 Official Journal of the European Communities 31 . 1 . 80 COMMISSION REGULATION (EEC) No 201 /80 of 25 January 1980 on arrangements for imports into the Community of certain textile products originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas authorizations for exports to the Community of undergarments of knitted or crocheted fabrics, not elastic or rubberized , for babies (category 68), and other than for babies (cate ­ gory 82), issued by Hong Kong, have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article, Hong Kong was notified on 21 September and 9 October 1979 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Hong Kong between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the categories of products originating in Hong Kong specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Hong Kong to the Community before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Hong Kong to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Hong Kong on or after 1 January 1980 and released for free circulation shall be set off against the quantita ­ tive limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 365, 27 . 12 . 1978 , p . 1 . ( 2 ) OJ No L 248 , 2 . 10 . 1979, p . 1 . 31 . 1 . 80 Official Journal of the European Communities No L 24/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 68 60.04 Under garments, knitted or crocheted, D Tonnes 90 104 119 A I II not elastic or rubberized : F II 80 90 99 II a) \ II 10 15 22 b) II A. Babies' garments ; girls' garments up BNLI 100 101 102 c) II to and including commercial size 86 : UK II 250 251 252-5 III a) II IRLI 4 5 5-5 b) 60.04-02 ; 03 ; Babies' under garments of knitted or DKI 20 21 22 c) 04 ; 06 ; 07 ; crocheted fabrics, not elastic or rubbe II\ d) 08 ; 10 ; 11 ; 12 ; 14 rized EECI 554 587 622 82 60.04 Under garments, knitted or crocheted, D Tonnes 450 459-5 469 B IV a) II not elastic or rubberized : FI 50 60 72 Ii c) I\ II 20 31 41 \I B. Of other textile materials : BNLUKI 210150 211175 212202 I 60.04-38 ; 60 Under garments, other than babies', IRLI 8 9 10 i\I knitted or crocheted, not elastic or DKI 75 75-5 76 II rubberized, of wool, of fine animalIII I hair or of regenerated textile fibres EEC\ 963 1 021 1 082